DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a final office action. 

Response to Amendment
2.	This action is in response to communication filed on 04/20/2022.
a. Claims 1-5, and 7-21 are pending in this application.
b. Claims 1-2, 8-9, 15-16 and 21 has been amended.
c. Claim 6 has been previously canceled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/24/2021 was considered by the examiner.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
4.	Applicant's arguments, see page 13-20 of REMARKS, filed on 04/20/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues in substance:
	a. “The Office Action interprets the term "determining whether the settings include" to mean "determining user setting having." The term "whether" means that claimed "determining whether" has alternative outcomes. The Office Action's interpretation does not have alternative outcomes, but instead has only one outcome of "determining user setting having instruction to search for available notification services in local area around the device." Thus, the Office Action's interpretation is factually incorrect. The Office Action has chosen to give weight to a partial recitation of Claim 1, "determining whether the settings include an instruction to search for available subscription notification services that are related to a local area around the electronic device." Even this partial recitation includes the term "whether" and requires alternative outcomes.” (Remarks, page 14-15)
	Above remarks relates to claim 1 limitation “determining whether the settings include an instruction to search or an alternative instruction not to search for available subscription notification services that are related to a local area around the electronic device”. Based on the broadest reasonable interpretation of the terms “whether” and “or”, in claim limitation can be interpreted as “determining whether the settings include an instruction to search for available subscription notification services that are related to a local area around the electronic device” OR “determining whether the settings include an alternative instruction not to search for available subscription notification services that are related to a local area around the electronic device”. The limitation is recited in an alternative form. Part following OR is not given the weight and Examiner interpreted above limitation as first option where the user setting is an instruction to search for available notification services in local area around the device. The limitation of user setting having an instruction to search for available notification services is disclosed by Miasnik in [35, 75-77], fig. 7(701-704) and [112-114].
	Regarding above remarks that “the Office Action has chosen to give weight to a partial recitation of Claim 1, "determining whether the settings include an instruction to search for available subscription notification services that are related to a local area around the electronic device." Even this partial recitation includes the term "whether" and requires alternative outcomes.”, the use of “or” along with “whether” in claim limitation allows examiner to give weight to the partial recitation. Here, “whether” is language that provides choice between alternatives and “or” helps to differentiate between choices. Therefore, Examiner disagrees that interpretation in previous office action is factually incorrect and whether requires alternative choice.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik et al. (US 2015/0269702 A1) hereinafter Miasnik in view of Feldman (US 8943126 B1) further in view of Moldavsky et al. (US 2015/0080032 A1) hereinafter Moldavsky.

Regarding claim 1, Miasnik teaches a method (fig. 7), comprising: 
receiving, by an electronic device, one or more settings ([75-77]: The SCS Business Logic User Subscription Services enable users and organizations to register and subscribe users to the services provided by the CIE. These services comprise of services that: enable a user to configure the user's communication and permission preferences, including, but not limited to the user's permissions to receive and/or send information to/from affiliated organizations and the SCS's permission to track the user's location; and (d) enable a user to update other user profile information. A user's subscription profile can be initiated or modified by one or more of: (a) the user, depending on his or her privileges (i.e. [77] provides an example of user preference/setting to search for available emergency or weather related services in local area, here user creating profile and enabling subscription recommendation using location tracking is the user setting. As described in [35], purpose of the system in Miasnik is to provide management of the exchange of crisis-related information amongst multiple individual users and multiple organizations. Based on the above purpose, in order for finding or querying subscription services in the local area when user have given permission to track user location, system searches for subscription services nearby and provides list of all possible subscriptions in the local area based on the user given permission to search.));
determining whether the settings include an instruction to search or an alternative instruction not to search for available subscription notification services that are related to a local area around the electronic device (fig. 7(701) and [112]: An application on the user's mobile device 207 determining 701 that the user is located in a location different from a previous location, and that the user is not yet subscribed to information from this new location. The SCS 110 determines this condition based on user location data (e.g., GPS data), provided the user has given the SCS permission to track her location (i.e. user have enabled location tracking setting in the application to determine subscription information in new location, here enabling location tracking for subscription information is instruction to search for notification service. [77] provides an example of user preference/setting to search for available emergency or weather related services in local area, here user creating profile and enabling subscription recommendation using location tracking is the user setting. In order for finding or querying subscription services in the local area when user have given permission to track user location, system searches for subscription services nearby and provides list of all possible subscriptions in the local area based on the user preference. User giving location tracking permission and user preference to receive notification of subscription services is user giving permission to search for subscription services.));
searching, in response to a determination the setting include the instruction, for available subscription notification services that are related to the local area around the electronic device (fig. 7(703) and [113]: The SCS 110 queries its organization profile repository 402 to identify 703 subscribing organizations and/or information publishers available in the new location. The SCS 110 sends one or more message(s) to the user's mobile device 207, recommending the user subscribes to those local organizations and information publishers to which the user is eligible to subscribe. In another embodiment, the SCS 110 provides the user with a list of all possible subscriptions in the local area (i.e. searching for available subscription organization in local area)); 
subscribing to at least one subscription notification service discovered as a result of the search (fig. 7(704) and [114]: The user's mobile device 207 displays the message(s) sent by the SCS 110 indicating possible subscriptions. In one embodiment, the user responds to the SCS's subscription recommendations by approving or rejecting them (i.e. users subscribe to some organization’s notification)); and 
displaying, by the electronic device, notification messages received from the at least one subscription notification service (fig. 7(708) and [115]: the SCS 110 records 707 the user's new subscription in the user-organization subscription repository 407. The user is now registered 708 in the new location and will receive information emanating from organization's system 202 (i.e. receive information from the organization, here receiving indicates displaying messages to the mobile device user as indicated in fig. 8(803))).
Miasnik however does not explicitly teach the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area; in response to a determination the settings include the alternative instruction, determine no subscriptions to subscription notification services are to be made and not search for available subscription notification services that are related to the local area around the electronic device upon connecting to the at least one wireless local area network corresponding to the local area; searching for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area; wherein the received settings include a selection from among the instruction to search and the alternative instruction not to search.
	Feldman teaches in response to a determination the settings include the alternative instruction ([Col 8, 57-67]: The location aware service may stop the iterative process of sending a limited number of notifications to the user, for example, when the user turns off or otherwise instructs the location-aware service to discontinue the notifications (i.e. setting including turning off notification service, here turning off is alternative instruction)), determine no subscriptions to subscription notification services are to be made ([Col 8, 57-67]: The location aware service may stop the iterative process of sending a limited number of notifications to the user, for example, when the user turns off or otherwise instructs the location-aware service to discontinue the notifications. (i.e. determine user turns off notifications)) and not search for available subscription notification services that are related to the local area around the electronic device ([Col 8, 57-67]: The location-aware service (e.g., location-aware service 15) may continue utilizing method 200 to iteratively accumulate individual push notifications relevant to the dynamic current location in the buffer. The location aware service may stop the iterative process of sending a limited number of notifications to the user, for example, when the user turns off or otherwise instructs the location-aware service to discontinue the notifications (i.e. not accumulate and transmit notifications in the local area)); 
	wherein the received settings include a selection from among the instruction to search and the alternative instruction not to search ([Col 8, 57-67]: The location aware service may stop the iterative process of sending a limited number of notifications to the user, for example, when the mobile computing device moves outside a pre-defined geographic area of interest, or when the user turns off or otherwise instructs the location-aware service to discontinue the notifications (i.e. turning off is a selection not to search)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik to incorporate the teachings of Feldman and in response to a determination the settings include the alternative instruction, determine no subscriptions to subscription notification services are to be made and not search for available subscription notification service, received settings include a selection from among the instruction to search and the alternative instruction not to search. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing location-based notifications to a mobile computing device user (Feldman, [Col 7, 13-15]).
Miasnik in view of Feldman however does not explicitly teach the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area; not search for available subscription notification services that are related to the local area around the electronic device upon connecting to the at least one wireless local area network corresponding to the local area; searching for available subscription notification services upon connecting to the at least one wireless local area network corresponding to the local area.
	Moldavsky teaches the settings including an instruction to search for available subscription notification services upon connecting to at least one wireless local area network corresponding to the local area ([50]: the close proximity notification application may be configured to periodically download and store various promotion materials for various merchants (e.g., determined by user preference settings, mobile device location information collected over time (i.e. setting including instruction to search or promotion notifications). [89-92]: a copy of the close proximity notification application will have been installed on mobile device 12 and will be running so that it can be responsive to communications from the transceiver 14.  This includes enabling Bluetooth (or other short-range wireless) communications facilities on the mobile device 88 and setting the Bluetooth status of the device to be discoverable 90. If the connection is successful, the Mac address or other unique identifier of the transceiver is retrieved 126. The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132 (i.e. searching of promotion notification is done after Bluetooth connection)); 
	not search for available subscription notification services that are related to the local area around the electronic device upon connecting to the at least one wireless local area network corresponding to the local area ([92-93]: The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132. The URL or other address information is returned to the mobile device and the mobile device (i.e., the close proximity notification application) uses the URL information to contact the promotion material storage server 134 (i.e. searching or not searching of promotion notification is done after Bluetooth connection with transceiver));
	searching for available subscription notification services upon connecting  to the at least one wireless local area network corresponding to the local area ([92-93]: The request may include the MAC address of the transceiver and upon receipt of same the application server 20 may search for the associated URL information at which the promotion material is stored 132. The URL or other address information is returned to the mobile device and the mobile device (i.e., the close proximity notification application) uses the URL information to contact the promotion material storage server 134 (i.e. searching of promotion notification is done after Bluetooth connection with transceiver)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman to incorporate the teachings of Moldavsky and setting including an instruction to search or not search for available services that are related to a local area around the electronic device upon connecting to at least one wireless local area network corresponding to the local area. One of ordinary skilled in the art would have been motivated to combine the teachings in order for the mobile device to display the promotion material to the user (Moldavsky, [93]).
	 
Regarding claims 8 and 15, they do not teach or further define over claim 1. Therefore, claims 8 and 15 are rejected for the same reasons as set forth above in claim 1.

Claim 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik in view of Feldman and Moldavsky further in view of Cary et al. (US 2015/0350146 A1) hereinafter Cary.

Regarding claim 2, Miasnik in view of Feldman and Moldavsky teaches the method of claim 1. 
	Miasnik further teaches the method further comprising: receiving, from the subscription notification server, as a result of the searching, a list of subscription notification services ([113]: the SCS 110 sends one or more message(s) to the user's mobile device 207, recommending the user subscribes to those local organizations and information publishers to which the user is eligible to subscribe. In another embodiment, the SCS 110 provides the user with a list of all possible subscriptions in the local area (i.e. receive list of notification service after searching)), wherein subscribing to at least one subscription notification service includes choosing the at least one subscription notification service from the list of subscription notification services (fig. 7(704) and [113-114]: the user responds to the SCS's subscription recommendations by approving or rejecting them (i.e. user chooses notification service from the list)); 
Miasnik in view of Feldman and Moldavsky however does not teach wherein searching for available subscription notification services comprises establishing a connection with a subscription notification server and searching for the available subscription notification services on the at least one wireless local area network; monitoring the at least one wireless local area network for subscription notification messages from the at least one notification service.
	Cary teaches wherein searching for available subscription notification services comprises establishing a connection with a subscription notification server and searching for the available subscription notification services on the at least one wireless local area network ([69]: A server 205 that hosts a server application can communicate via a WiFi network 210 (or via another network, such as a LAN or short-range network) with a coordinating device 215a. [245]: a coordinating device can register with a server or other device), the method further comprising:  
	monitoring the at least one wireless local area network for subscription notification messages from the at least one notification service ([53, 69-70]: a device can detect (i.e. device monitors the notification service)  a message or notification of a Message. A server 205 that hosts a server application can communicate via a WiFi network 210 (or via another network, such as a LAN or short-range network) with a coordinating device 215a).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman and Moldavsky to incorporate the teachings of Cary and search for available services in WLAN and monitor the WLAN for notification messages. One of ordinary skilled in the art would have been motivated to combine the teachings in order to get notification messages when the device is within the range and/or can pair (Cary, [73]).

Regarding claim 7, Miasnik in view of Feldman and Moldavsky teaches the method of claim 1.
Miasnik in view of Feldman and Moldavsky however does not teach further comprising: receiving, by the electronic device, an instruction to enter a do-not-disturb mode; and displaying, by the electronic device, after receiving the instruction to enter the do-not- disturb mode, the notification messages if they are indicated as emergency messages.
Cary teaches further comprising: 
receiving, by the electronic device, an instruction to enter a do-not-disturb mode ([79, 304]: instruction to enter a do-not-disturb mode can be detected (i.e. receive instruction to enter DND mode)); and 
displaying, by the electronic device, after receiving the instruction to enter the do-not- disturb mode, the notification messages if they are indicated as emergency messages ([139]: in some instances, audio and/or haptic alerts outputs initiated by execution of one or more particular apps (e.g., a device-finding and/or emergency app) are not to be affected (i.e. displayed) by a do-not-disturb mode (e.g., as determined based on a device setting or configuration, instructions for the app and/or user input).  For example, a do-not-disturb mode may prevent a device from presenting a sound responsive to a new email but may allow a sound to be presented upon detecting that a user is remotely executing software to find the device (i.e. emergency messages)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman and Moldavsky to incorporate the teachings of Cary and enter do-not-disturb mode and only display emergency notifications. One of ordinary skilled in the art would have been motivated to combine the teachings because in do-not-disturb mode at least some (or all) audio and/or haptic stimuli are not presented, but alert outputs of emergency apps are not affected (Cary, [138-139]).

Regarding claims 9, 14 and 16 they do not teach or further define over claims 2, 7 and 2 respectively. Therefore, claims 9, 14 and 16 are rejected for the same reasons as set forth above in claims 2, 7 and 2 respectively.

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik in view of Feldman and Moldavsky further in view of Cary et al. (US 2015/0350146 A1) hereinafter Cary further in view of Seshadri et al. (US 2004/0068481 A1) hereinafter Seshadri.

Regarding claim 3, Miasnik in view of Feldman, Moldavsky and Cary teaches the method of claim 2.
Miasnik further teaches wherein the settings include an instruction to automatically subscribe to subscription notification services that provide a category of notifications ([114]: the subscription may be completely automated, such as when the user sets a preference such as “always subscribe me to safety messages around my current location.”).
Miasnik in view of Feldman, Moldavsky and Cary however does not teach the method further comprising: determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instructions; wherein choosing the at least one subscription notification service from the list of subscription notification services includes determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instruction.
Seshadri teaches the method further comprising: determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instructions ([38]: based upon the specifications, brokers or links notification services/providers to meet or satisfy such specifications (e.g., I want a sports subscription where I receive notifications from ESPN and three Las Vegas Hotels).  The brokering model 140 may then search for service providers that supply the requested services (i.e. determining if the notification service have categories identified by user)),
wherein choosing the at least one subscription notification service from the list of subscription notification services includes determining whether the at least one subscription notification service has a category identifier that matches the category of notifications in the instruction ([38]: brokers or links notification services/providers to meet or satisfy such specifications (e.g., I want a sports subscription where I receive notifications from ESPN and three Las Vegas Hotels) (i.e. satisfy category mentioned by the user).  The brokering model 140 may then search for service providers that supply the requested services. [42]: the user directs the remote device 220 to deliver an unsolicited response or query 234 to the broker 210 requesting/specifying one or more services (i.e. specifying one or more category of services) in which to subscribe).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman, Moldavsky and Cary to further incorporate the teachings of Seshadri and determine if the subscription notification service has a category identifier that matches the category of notifications in the instructions, and choosing subscription notification service from list of subscription notification services by determining if the subscription notification service has a category identifier that matches the category of notifications in the instruction. One of ordinary skilled in the art would have been motivated to combine the teachings in order to receive specifications from user and link the notification services to meet/satisfy the specifications (Seshadri, [38]).

Regarding claims 10 and 17 they do not teach or further define over claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth above in claim 3.

Claim 4-5, 11-12, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik in view of Feldman and Moldavsky further in view of  Palin et al. (US 2014/0194062 A1), hereinafter Palin.

Regarding claim 4, Miasnik in view of Feldman and Moldavsky teaches the method of claim 1.
Miasnik in view of Feldman and Moldavsky however does not teach wherein the settings further include an instruction to enter a discoverable mode for peer-to-peer (P2P) communication, the method further comprising: becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication, in response to receiving the instruction to enter the discoverable mode for P2P communication; and displaying, by the electronic device, peer-to-peer messages received from at least one peer electronic device.
	Palin teaches wherein the settings further include an instruction to enter a discoverable mode for peer-to-peer (P2P) communication ([214]: The connection may also have been user initiated. [252]: user may wish to transmit audio streaming from a Bluetooth-enabled mobile player device into a Bluetooth-enabled speaker (i.e. user instructs to enable peer-to-peer communication)), the method further comprising: 
becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication, in response to receiving the instruction to enter the discoverable mode for P2P communication ([65, 68-69]: in the device discovery phase, wherein the first device has received from the second wireless device one or more wireless response messages responding to the discovery messages (i.e. becoming discoverable and sending messages). [214]: The connection may also have been user initiated (i.e. user instructs to initiate p2p communication)); and 
displaying, by the electronic device, peer-to-peer messages received from at least one peer electronic device ([68]: device discovery phase, with a first device broadcasting one or more wireless device discovery messages to one or more wireless devices, including a second wireless device, in accordance with at least one embodiment of the present invention). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman and Moldavsky to incorporate the teachings of Palin and become discoverable in peer-to-peer communication and display the messages received. One of ordinary skilled in the art would have been motivated to combine the teachings in order to establish wireless communication connection with one or more wireless devices (Palin, [11]).

Regarding claim 5, Miasnik in view of Feldman, Moldavsky and Palin teaches the method of claim 4.
Miasnik in view of Feldman, Moldavsky however does not teach further comprising: receiving, at the electronic device, from the at least one peer electronic device, a request for an indication; and emitting, from the electronic device, in response to receiving the request for the indication, at least one of a visible or an audible indication.
Palin further teaches further comprising: 
receiving, at the electronic device, from the at least one peer electronic device, a request for an indication ([95]:  Bluetooth.TM.  device that tries to find other nearby devices is known as an inquiring device and actively sends inquiry requests. Discoverable devices, listen or scan for these inquiry requests, and send responses (i.e. getting inquiry (indication) request from peer device)); and 
emitting, from the electronic device, in response to receiving the request for the indication, at least one of a visible or an audible indication ([272]: announcing to the user that the devices are close to each other, for example by means of a visual display, a vibratory signal, a sound, or the like (i.e. emitting response)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman, Moldavsky and Palin to further incorporate the teachings of Palin and receive request for an indication and in response emitting visible or an audible indication. One of ordinary skilled in the art would have been motivated to combine the teachings in order for inquiring device to do device discovery (Palin, [274]).

Regarding claim 11-12 and 18-19, they do not teach or further define over claims 4-5 respectively. Therefore, claims 11-12 and 18-19 are rejected for the same reasons as set forth above in claims 4-5 respectively.

Regarding claim 21, Miasnik in view of Feldman, Moldavsky and Palin teaches the method of claim 4, wherein the becoming discoverable to peer electronic devices on at least one wireless local area network for P2P communication further comprises:
Miasnik further teaches wherein the setting are received from a user of the electronic device ([76-77]: A user's subscription profile can be initiated or modified by one or more of: (a) the user, depending on his or her privileges (i.e. setting is received from the user)) and receiving the one or more settings comprises:
receiving, a first selection from among the instruction to search and the alternative instruction not to search for available subscription notification services that are related to a local area around the electronic device upon connecting to at least one wireless local area network corresponding to the local area (fig. 7(701) and [112]: An application on the user's mobile device 207 determining 701 that the user is located in a location different from a previous location, and that the user is not yet subscribed to information from this new location. The SCS 110 determines this condition based on user location data (e.g., GPS data), provided the user has given the SCS permission to track her location (i.e. user have enabled location tracking setting in the application to determine subscription information in new location, here enabling location tracking for subscription information is instruction to search for notification service.));
Miasnik however does not teach becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication, in response to a determination the settings include the alternative instruction, not search for available subscription notification services that are related to the local area around the electronic device upon connecting to the at least one wireless local area network corresponding to the local area, and a determination the settings include the received instruction to enter the discoverable mode for P2P communication; receiving a second selection from among the instruction to enter the discoverable mode for P2P communication and a third instruction to not enter the discoverable mode for P2P communication.
	Feldman teaches in response to a determination the settings include the alternative instruction ([Col 8, 57-67]: The location aware service may stop the iterative process of sending a limited number of notifications to the user, for example, when the user turns off or otherwise instructs the location-aware service to discontinue the notifications.), not search for available subscription notification services that are related to the local area around the electronic device upon connecting to the at least one wireless local area network corresponding to the local area ([Col 8, 57-67]: The location-aware service (e.g., location-aware service 15) may continue utilizing method 200 to iteratively accumulate individual push notifications relevant to the dynamic current location in the buffer. The location aware service may stop the iterative process of sending a limited number of notifications to the user, for example, when the user turns off or otherwise instructs the location-aware service to discontinue the notifications (i.e. not accumulate and transmit notifications in the local area around the device)). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman, Moldavsky and Palin to further incorporate the teachings of Sen and when the settings include the alternative instruction, not search for available subscription notification services that are related to the local area around the electronic device upon connecting to the at least one wireless local area network corresponding to the local area. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing location-based notifications to a mobile computing device user (Feldman, [Col 7, 13-15]).
	Miasnik in view of Feldman and Moldavsky however does not teach becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication and a determination the settings include the received instruction to enter the discoverable mode for P2P communication; receiving a second selection from among the instruction to enter the discoverable mode for P2P communication and a third instruction to not enter the discoverable mode for P2P communication.
Plain teaches becoming discoverable to peer electronic devices on at least one wireless local area network for peer-to-peer communication and a determination the settings include the received instruction to enter the discoverable mode for P2P communication ([214]: The connection may also have been user initiated. [252]: user may wish to transmit audio streaming from a Bluetooth-enabled mobile player device into a Bluetooth-enabled speaker (i.e. being discoverable to enable peer-to-peer communication));
receiving a second selection from among the instruction to enter the discoverable mode for P2P communication and a third instruction to not enter the discoverable mode for P2P communication ([65, 68-69]: In the device discovery phase, wherein the first device has received from the second wireless device one or more wireless response messages responding to the discovery messages (i.e. becoming discoverable and sending messages). [214]: The connection may also have been user initiated (i.e. user instructs to initiate p2p communication, here connection not initiate by user implies not to enter discoverable mode)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman, Moldavsky and Plain to further incorporate the teachings of Palin and becoming discoverable to peer electronic devices and determine the settings include instruction to enter the discoverable mode for P2P communication, receiving a second selection to enter the discoverable mode for P2P communication and a third instruction to not enter the discoverable mode for P2P communication. One of ordinary skilled in the art would have been motivated to combine the teachings in order to establish wireless communication connection with one or more wireless devices (Palin, [11]).

Claim 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miasnik in view of Feldman and Moldavsky further in view of Long (US 2018/0047212 A1).

Regarding claim 13, Miasnik in view of Feldman and Moldavsky teaches the electronic device of claim 8.
Miasnik in view of Feldman and Moldavsky however does not teach wherein the controller is further configured to: cause at least one sensor of the electronic device to detect an event in an environment around the electronic device; and cause the display to display, in response to the event, a predetermined notification message corresponding to the event.
Long teaches wherein the controller is further configured to: cause at least one sensor of the electronic device to detect an event in an environment around the electronic device ([32]: The sensors 28, 30, 32 may be configured to detect various notification events and to transmit electrical signals indicative of such notification events); and 
 cause the display to display, in response to the event, a predetermined notification message corresponding to the event ([32]: Upon receiving the notification signal, the processor 13 of the message indicator device 12 may, at block 160 of the method, replace the A/V feed provided by A/V signal source 14 with an alert signal that is intended to notify the user 40 (i.e. display message) of the notification event).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miasnik in view of Feldman and Moldavsky to incorporate the teachings of Long and detect the environment around and display notification message. One of ordinary skilled in the art would have been motivated to combine the teachings in order to inform user of the detected notification event and instruct the user to remove VR headset and take appropriate action (Long, [32]).

Regarding claim 20, they do not teach or further define over claim 13. Therefore, claim 20 is rejected for the same reasons as set forth above in claim 13.

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Drennan, US 2011/0230210 A1: Wireless User Based Notification System.
b. Keskitalo et al., US 2014/0164557 A1: A Method and a Technical Equipment for a Notification Service.
c. Orona et al., US 2014/0372522 A1: System Event Notification.
d. Hu, US 8,639,223 B1: Interest-Based Intelligent Mobile Messaging Service Alerts Subscription Model.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453